WADDILL, Commissioner.
This action seeks specific performance of an oral agreement allegedly.made by appel-lee to extend an option held by appellant to purchase a tract of appellee’s realty. The court sustained appellee’s motion1 for summary judgment and dismissed the complaint because the agreement upon which appellant relies was an oral agreement for the conveyance of real estate and was within the' Statute of Frauds. KRS 371.010(6).
 The reason assigned by the court for dismissing the action was sufficient. Rhorer v. Rhorer’s Ex’r, Ky., 272 S.W.2d 801; Bitzer v. Moock’s Ex’r and Trustee, Ky., 271 S.W.2d 877; Head v. Schwartz’ Ex’r, 304 Ky. 798, 202 S.W.2d 623. In addition, we have read the depositions taken on discovery which were filed in support of the motion for summary judgment and find that the deposition of the appellánt, Guthrie May, and the deposition of his witness, C. E. Day, fail to show the existence of the oral agreement, upon which the allegations of the complaint were based.
Judgment affirmed.